     Case 1:20-cv-01236-NONE-HBK Document 29 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN POTTS,                                       Case No. 1:20-cv-01236-NONE-HBK
12                       Petitioner,                     ORDER DENYING PETITIONER’S MOTION
                                                         FOR DISCOVERY
13            v.
                                                         (Doc. No. 28)
14    DANNY SAMUEL,
15                       Respondent.
16

17          Petitioner Kevin Potts, a state prisoner proceeding pro se, initiated this action by filing a

18   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Petitioner is proceeding

19   on his first amended petition. (Doc. No. 19). The court directed respondent to respond to the

20   amended petition. (Doc. No. 20). Respondent’s response is due no later than May 10, 2021.

21   (Doc. No. 25). Petitioner now moves for the discovery of certain documents. (Doc. No. 28).

22          A habeas petitioner, “unlike the usual civil litigant in federal court, is not entitled to

23   discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Under

24   Rule 6(a) of the Rules Governing Section 2254 Cases, a federal district court may in its discretion

25   authorize discovery in a habeas proceeding for good cause. See id. at 904-05. Good cause exists

26   if “specific allegations before the court show reason to believe that the petitioner may, if the facts

27   are fully developed,” demonstrate entitlement to habeas relief. Smith v. Mahoney, 611 F.3d 978,

28   996-97 (9th Cir. 2010). However, “bald assertions and conclusory allegations” do not “provide a
                                                         1
     Case 1:20-cv-01236-NONE-HBK Document 29 Filed 03/29/21 Page 2 of 2


 1   basis for imposing upon the state the burden of responding in discovery to every habeas petitioner

 2   who wishes to seek such discovery.” Mayberry v. Petsock, 821 F.2d 179, 185 (3d Cir. 1987)

 3   (citing Wacht v. Cardwell, 604 F.2d 1245, 1246 n.2 (9th Cir. 1979)).

 4            At this early stage in the case, petitioner has not yet shown that the facts of his case, once

 5   fully developed, will entitle him to habeas relief. Moreover, respondent has been ordered to

 6   provide “all transcripts and other documents necessary for resolving the issues presented in the

 7   petition.” (Doc. No. 20 at 2). It is conceivable that the documents petitioner seeks will be

 8   included in respondent’s production of the record in this case. Given the procedural posture of

 9   this case, the court finds petitioner’s request for discovery to be premature. Accordingly, the

10   court will deny petitioner’s motion for discovery without prejudice to refiling once the facts of

11   this case have been fully developed and respondent has produced the record.

12            Accordingly, it is ORDERED:

13            Petitioner’s motion for discovery (Doc. No. 28) is denied without prejudice.

14
     IT IS SO ORDERED.
15

16
     Dated:      March 26, 2021
17                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                          2
